DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Claim Objections
Claim 20 is objected to because of the following informalities: On line 1 of claim 20, the Examiner suggests changing “direction couple” to --directional coupler-- to avoid potential 112 issues therein. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji et al. US Patent 10,498,004.
As per claims 1, 9, and 16-19, Ji et al. discloses in Fig. 9 a directional coupler (e.g. directional coupler device 900) comprising:
as per claims 1, 16, and 17, a main line (e.g. main line 211) through which a signal is transmitted; at least two sub-lines (e.g. coupled lines 212 and 213) that are selectively coupled to the main line (Col. 6 lines 5-10; Switching circuit 230 selectively couples lines 212 and 213 respectively to line 211.); a common output port (e.g. coupling reading port Pc) that outputs a detection signal generated by the signal transmitted through the main line (A portion of power (i.e. “detection signal”) of the RF signal in main line 211 is coupled to the coupling reading port Pc.); a termination circuit (e.g. termination resistances 941-944, and 949); and at least one switch circuit (e.g. switching circuit 930) that: selectively connects one of the at least two sub-lines to the common output port and the termination circuit; selectively disconnects another one of the at least two sub-lines from the common output port and the termination circuit (Col. 16 lines 5-8 and 26-49; In the reading state, switches 931 and 933 are coupled to the reading port Pc and switches 932 and 934 are connected to resistance 949 via the isolation port Pi. The switches are configured to select one and deselect another one of the lines 212 and 213 depending on the frequency.); and selectively connects one end of the one of the at least two sub-lines to one of the common output port and the termination circuit and another end of the one of the at least two sub-lines to another one of the termination circuit and the common output port (Col. 16 lines 34-49; As shown in Fig. 9, switches 931 and 933 selectively connect a left end (i.e. “one end”) of one of the lines 212 and 213 to the coupling reading port Pc and switches 932 and 934 selectively connect a right end (i.e. “another end”) of one of the lines 212 and 213 to the termination resistance 949.); wherein a degree of coupling between the main line and one of the at least two sub-lines is different from a degree of coupling between the main line and another one of the at least two sub-lines; wherein the at least two sub-lines have different lengths (Col. 15 lines 4-8; The lines 212 and 213 have different electrical lengths thus have different coupling factors between the main line 211 and each of the respective lines.);
as per claim 9, wherein the termination circuit includes at least two termination circuits (e.g. termination resistances 941 and 943) that are provided separately for the at least two sub-lines;
as per claim 18, a switch circuit (e.g. switches 931-934) that selects one of the first and second sub-lines that is coupled to the main line and that selects a signal-transmission direction of the selected first and second sub-lines (Col. 15 lines 31-37; Switches 931-934 select one of forward of reserve power (i.e. “signal-transmission direction”).); and
as per claim 19, wherein the first sub-line is selected in a first frequency range of the signal transmitted through the main line, and the second sub-line is selected in a second frequency range, different from the first frequency range, of the signal transmitted through the main line (Col. 16 lines 26-49; When .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. US Patent 10,498,004 and Shimamune et al. US 2014/0015568, both taken in combination.
As per claim 20, Ji et al discloses the directional coupler according to claim 17, but does not disclose a terminal substrate including the main line and the first and second sub-lines; and a semiconductor chip mounted on the terminal substrate.
Shimamune et al. discloses in Fig. 2 a block diagram comprising a semiconductor chip and directional couplers CPL1-CPL4 mounted on a wiring substrate (Paragraph 47 of Shimamune et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced each of the generic directional couplers CPL1-CPL4 with the specific directional coupler of Ji et al. as being obvious art substitutions of equivalents. As an obvious consequence of the modification, the combination would have necessarily included a terminal substrate including the main line and the first and second sub-lines; and a semiconductor chip mounted on the terminal substrate.
Allowable Subject Matter
Claims 2-8 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843